DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention patented in USPAP 2016/0381836 (Hall et al. hereinafter).  Hall et al. discloses a blowing system, comprising a first blowing unit (105A) including a first fan (113A) configured to rotate 5about a first rotation axis and a first body that is configured to house the first fan and includes, in a front face of the first body, a first air outlet from which wind generated by the first fan is blown out (Fig.’s 2B and 2C) a second blowing unit (105B) including a second fan (111A) configured to rotate about a second rotation axis and a second body that is 10configured to house the second fan and includes, in a front face of the second body, a second air outlet from which wind generated by the second fan is blown out, the second body being of a shape that is in two-fold symmetry with the first body with respect to a first axis of rotational symmetry which is parallel to the second rotation axis and 15a first connection configured to rotatably connect an edge on a back face-side of a first side face of the first body and an edge on a back face-side of a second side face of the second body so that an angle formed by the first body and the second body is variable (see Fig.’s 2A and 2B showing that this angle is variable). 
The improvement comprises wherein 20when the first blowing unit and the second blowing unit contact each other by being rotated about the first connection, the first side face of the first body and the second side face of the second body come into contact at three or more points which are mutually different, and a first direction in which the first rotation axis extends 25and a second direction in which the second rotation axis extends cross each other at a predetermined angle.  When the first and second blowing units of Hall et al. contact each other by rotation about the first connection, the first and second rotation axes do not cross each other and it would not have been obvious to a person having ordinary skill in the art at the time the application was filed would nor would they have had the motivation to make such a modification.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745